Name: Commission Regulation (EEC) No 1979/90 of 10 July 1990 establishing the aid amounts fixed in ecus by the Council in the seed sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy
 Date Published: nan

 12. 7. 90 Official Journal of the European Communities No L 179/13 COMMISSION REGULATION (EEC) No 1979/90 of 10 July 1990 establishing the aid amounts fixed in ecus by the Council in the seed sector and reduced as a result of the monetary realignment of 5 January 1990 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of aid amounts in the seed sector to which the coefficient 1,001712 is applied from 1 August 1990 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the aid amounts fixed in ecus by the Council for the 1990/91 marketing year and the value of those reduced amounts should be fixed ; Whereas for the 1990/91 and 1991 /92 marketing years, the aid amounts were fixed by Council Regulation (EEC) No 1240/89 (4); Article 1 The aid amounts fixed in ecus by the Council for the 1990/91 and 1991 /92 marketing years in the seed sector and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 83, 30. 3 . 1990, p. 102. (*) OJ No L 128, 11 . 5. 1989, p. 36 . No L 179/14 Official Journal of the European Communities 12. 7. 90 ANNEX I 1990/91 and 1991/92 marketing years Aid applicable in the Community of Ten (ECU/100 kg) CN code Description Amount of aid (') 1990/91 1991 /92 I 1 . CERES 1001 90 10 Triticum spelta L. 12,1 12,1 1006 10 10 Oryza sativa L.  japonica type varieties 12,9 12,9  indica type varieties 15 15 2. OLEAGINEAE ex 1204 0010 Linum usitatissimum L. (textile flax) 23,8 23,8 ex 1204 00 10 Linum usitatissimum L. (linseed) 18,8 18,8 ex 1207 99 10 Cannabis sativa L. (monoica) 17,2 17,2 3 . GRAMINEAE ex 1209 29 40 Agrostis canina L. 63,7 63,7 ex 1209 29 40 Agrostis gigantea Roth. 63,7 63,7 ex 1209 29 40 Agrostis stolonifera L. 63,7 63,7 ex 1209 29 40 Agrostis tenuis Sibth. 63,7 63,7 ex 1209 29 70 Arrhenatherum elatius (L.) Beauv. ex. J. and C. Presl. 56,3 56,3 1209 29 30 Dactylis glomerata L. 45,2 45,2 ex 1209 23 90 Festuca arundinacea Schreb. 49,4 49,4 1209 23 30 Festuca ovina L. 35,9 35,9 ex 1209 23 10 Festuca pratensis Huds. 35,9 35,9 ex 1209 23 10 Festuca rubra L. 30,9 30,9 1209 25 10 Lolium multiflorum Lam. 17,7 17,7 1209 25 90 Lolium perenne L  of high persistence, late or medium late 29,3 29,3  new varieties and others 21,8 21,8 I  of low persistence, medium late, medium early or early 16 ,1 16,1 1209 29 60 Lolium X hybridum Hausskn. 17,7 17,7 ex 1209 26 00 Phleum Bertolonii (DC) 42,8 42,8 ex 1209 26 00 Phleum pratense L. 70,1 70,1 ex 1209 29 70 Poa nemoralis L. 32,6 32,6 1209 24 00 Poa pratensis L. 32,3 32,3 ex 1209 29 20 Poa trivialis L. 32,6 32,6 4. LEGUMINOSAE \ ex 1209 29 90 Hedysarum coronarium L. 30,6 30,6 1209 29 50 Medicago lupulina L. 26,7 26,7 ex 1209 21 00 Medicago sativa L. (ecotypes) 17,8 17,8 ex 1209 21 00 Medicago sativa L. (varieties) 29,3 29,3 ex 1209 29 20 Onobrichis viciifolia Scop. 16,8 16,8 0713 10 19 Pisum sativum L. (partim) (field pea) 0 0 ex 1209 22 90 Trifolium alexandrinum L. 38,4 38,4 ex 1209 22 90 Trifolium hybridum L. 38,5 38,5 ex 1209 22 90 Trifolium incarnatum L. 38,4 38,4 1209 22 10 Trifolium pratense L. 42,4 42,4 ex 1209 22 30 Trifolium repens L. 59,4 59,4 ex 1209 22 30 Trifolium repens L. var. giganteum 59,4 59,4 ex 1209 22 90 Trifolium resupinatum L. 38,4 38,4 ex 0713 50 10 Vicia faba L. (partim) (horse bean) 0 0 1209 29 11 Vicia sativa L. 25,7 25,7 ex 1209 29 19 Vicia villosa Roth. 19,1 19,1 (') After applying the cofficient 1,001712. 12. 7. 90 Official Journal of the European Communities No L 179/ 15 ANNEX II 1990/91 and 1991/92 marketing years Aid applicable in Spain (ECU/100 kg) CN code Description Amount of aid (') 1990/91 1991 /92 \ 1 . CERES 1001 90 10 Triticum spelta L. 8,6 10,4 1006 10 10 Oryza sativa L.  japonica type varieties 12,9 12,9 l  indica type varieties 15 15 2. OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile flax) 16,7 20,3 ex 1204 00 10 Linum usitatissimum L. (linseed) 13,3 16,1 ex 1207 99 10 Cannabis sativa L. (monoica) 12,1 14,7 3 . GRAMINEAE ex 1209 29 40 Agrostis canina L. 45,2 54,5 ex 1209 29 40 Agrostis gigantea Roth. 45,2 54,5 ex 1209 29 40 Agrostis stolonifera L. 45,2 54,5 ex 1209 29 40 Agrostis tenuis Sibth . 45,2 54,5 ex 1209 29 70 Arrhenatherum elatius (L.) Beauv. ex. J. and C. Presl . 56,3 56,3 1209 29 30 Dactylis glomerata L. 45,2 45,2 ex 1209 23 90 Festuca arundinacea Schreb. 34,7 42,1 1209 23 30 Festuca ovina L. 25,3 30,6 ex 1209 23 10 Festuca pratensis Huds. 35,9 35,9 ex 1209 23 10 Festuca rubra L. 21,8 26,4 1209 25 10 Lolium multiflorum Lam. 17,7 17,7 1209 25 90 Lolium perenne L. \\  of high persistence, late or medium late 29,4 29,4  new varieties and other 21,8 21,8  of low persistence, medium late, medium early or early 16,1 16,1 1209 29 60 Lolium x hybridum Hausskn. 17,7 17,7 ex 120926 00 Phleum Bertolonii (DC) , 30,3 36,6 ex 1209 26 00 Phleum pratense L. 70,1 70,1 ex 1209 29 70 Poa nemoralis L, 23 27,9 1209 24 00 Poa pratensis L. 32,3 32,3 ex 1209 29 20 Poa trivialis L. 23 27,9 4. LEGUMINOSAE ex 1209 29 90 Hedysarum coronarium L. 30,6 30,6 1209 29 50 Medicago lupulina L. 18,8 22,8 ex 1209 21 00 Medicago sativa L. (ecotypes) 17,8 17,8 ex 1209 21 00 Medicago sativa L. (varieties) 29,4 29,4 ex 1209 29 90 Onobrichis viciifolia Scop. 16,8 16,8 0713 10 19 Pisum sativum L (partim) (field pea) 0 0 ex 1209 22 90 Trifolium alexandrinum L. 38,4 38,4 ex 1209 22 90 Trifolium hybridum L. 27,1 32,8 ex 1209 22 90 Trifolium incarnatum L. 27,1 32,7 1209 22 10 Trifolium pratense L. 42,4 42,4 ex 1209 22 30 Trifolium repens L. 59,4 59,4 ex 1 209 22 30 Trifolium repens L. var. giganteum 59,4 59,4 ex 1209 22 90 Trifolium resupinatum L. 27,1 32,7 ex 0713 50 10 Vicia faba L (partim) (horse bean) 0 0 1209 29 11 Vicia sativa L. 25,7 25,7 ex 1209 29 19 Vicia villosa Roth. 19,1 19,1 (') After applying the coefficient 1,001712. No L 179/ 16 12. 7. 90Official Journal of the European Communities ANNEX III 1990/91 and 1991/92 marketing years Aid applicable in Portugal . (ECU/100 kg) CN code Description Amount of aid (') 1990/91 1991 /92 1 . CERES \ 1001 90 10 Triticum spelta L. 8,6 10,4 1006 10 10 Oryza sativa L.  japonica type varieties 10,3 11,6 \  *  indica type varieties 11,0 13,0 2. OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile flax) 16,7 20,3 ex 1204 00 10 Linum usitatissimum L. (linseed) 13,3 16,1 ex 1207 99 10 . Cannabis sativa L. (monoica) 12,1 14,7 3 . GRAMINEAE ex 1209 29 40 Agrostis canina L. 45,2 54,5 ex 1209 29 40 Agrostis gigantea Roth. 45,2 54,5 ex 1209 29 40 Agrostis stolonifera L. 45,2 54,5 ex 1209 29 40 Agrostis tenuis Sibth. 45,2 54,5 ex 1209 29 70 Arrhenatherum elatius (L.) Beauv. ex. J. and C. Presl. 39,6 48,0 1209 29 30 Dactylis glomerata L. 32,0 38,6 ex 1209 23 90 Festuca arundinacea Schreb. 34,7 42,1 1209 23 30 Festuca ovina L. 25,3 30,6 ex 1209 23 10 Festuca pratensis Huds. 25,3 30,6 ex 1209 23 10 Festuca rubra L. 21,8 26,4 1209 25 10 Lolium multiflorum Lam. 12,4 15,1 1209 25 90 Lolium perenne L. I \  of high persistence, late or medium late 20,7 25,1  new varieties and others 15,5 18,7  of low persistence, medium late, medium early or early 11,4 13,8 1209 29 60 Lolium x hybridum Hausskn. 12,4 15,1 ex 1209 26 00 Pbleum Bertolonii (DC). 30,3 36,7 ex 1209 26 00 Phleum pratense L. 49,7 59,9 ex 1209 29 70 Poa nemoralis L. 23 27,9 1209 24 00 Poa pratensis L. 22,9 27,7 ex 1209 29 20 Poa trivialis L. 23 27,9 4. LEGUMINOSAE \ ex 1209 29 90 Hedysarum coronarium L. 21,6 26,2 1209 29 50 Medicago lupulina L. 18,8 22,8 ex 1209 21 00 Medicago sativa L. (ecotypes) 12,5 15,2 ex 1209 21 00 Medicago sativa L. (varieties) 20,7 25,1 ex 1209 29 90 Onobrichis viciifolia Scop. 11,9 14,4 0713 10 19 Pisum sativum L. (partim) (field pea) 0 0 ex 1209 22 90 Trifolium alexandrinum L. 27,1 32,7 ex 1209 22 90 Trifolium hybridum L. 27,1 32,8 ex 1209 22 90 Trifolium incarnatum L. 27,1 32,7 1209 22 10 Trifolium pratense L. 29,8 36,1 ex 1209 22 30 Trifolium repens L. 41,7 50,6 ex 1 209 22 30 Trifolium repens L. var. giganteum 41,7 50,6 ex 1209 22 90 Trifolium resupinatum L. 27,1 32,7 ex 0713 50 10 Vicia faba L. (partim) (horse bean) 0 0 1209 29 11 Vicia sativa L. 18,3 : 22 ex 1209 29 19 Vicia villosa Roth. 13,4 16,3 (') After applying the coefficient 1,001712.